EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Lowry on 09/22/2021.

The application has been amended as follows: 

Withdrawn claims 1-39 and 54-57 are cancelled.
In claim 40, lines 4-5, replace “sufficient for extension” with “extending”, and in line 8, replace “for” with “creating”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 40-53 and 58-59 is indicated because the prior art of record does not show or fairly suggest a process for accelerating adhesive curing with a self-fixturing heater, comprising the step of stretching an elastomeric fixture having an adhesively bondable attachment coupled thereto to a first length and a first width extending through an aperture in a substrate and a channel in the self-fixturing heater; and relaxing the elastomeric fixture to a second relatively shorter length and a second width relatively larger than the channel forming friction fit engagement therein as recited in claim 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        09/22/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761